     Case 5:21-cv-00004-MFU Document 1 Filed 01/19/21 Page 1 of 8 Pageid#: 1




                                   UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF VIRGINIA
                                      HARRISONBURG DIVISION


SHERMAN-STOLTZ LAW GROUP, PLLC                          )
                                                        )
         Plaintiff,                                     )
v.                                                      )
                                                        )
NEXUS SERVICES, INC.                                    )
                                                        )
SERVE: Incorp Services, Inc.                            )      Civil Action No. 5:21-cv-00004
                                                                                _______________
       Registered Agent                                 )
       2000 Riveredge Pkwy. NW                          )
       Suite 885                                        )
       Atlanta, GA 30328                                )
                                                        )
         Defendant.                                     )

                                      VERIFIED COMPLAINT

         Plaintiff Sherman-Stoltz Law Group, PLLC (“SSLG”), by counsel, brings this Complaint

against Defendant Nexus Services, Inc. (“Nexus”), and requests that the Court enter judgment

against Defendant and in favor of Plaintiff on the grounds as hereinafter set forth.

                                      NATURE OF THE CAUSE

         1.        Nexus breached its contracts with Plaintiff to provide the immigrant community

and others with legal services by failing to pay Plaintiff for those services in the amount of

$791,010.42.

                                               PARTIES

         2.        Plaintiff SSLG is a professional limited liability company organized under the

laws of the Commonwealth of Virginia with its principal office at 3061 Rock Cress Lane, Sandy

Hook, Virginia 23153. Plaintiff also has an office in this district and division at 2016 Goose




{2793532-1, 122566-00001-01}
    Case 5:21-cv-00004-MFU Document 1 Filed 01/19/21 Page 2 of 8 Pageid#: 2




Creek Road, Suite 106B, Waynesboro, VA 22980. Plaintiff is a law firm engaged in the

business of providing legal services.

         3.        Nexus is a domestic profit corporation organized under the laws of Georgia, with

its principals place of business at 1175 Peachtree Street, NE, 10th Floor, Suite 1000, Atlanta,

Georgia 30361. Nexus is engaged in the business of providing immigrant bond securitization

services, as well as legal services to the immigrant and other communities, including in this

judicial district and division.

                                    JURISDICTION AND VENUE

         4.        The Court has subject matter jurisdiction over the breach of contract claims at

issue pursuant to 28 U.S.C. § 1332(a)(1) because this action involves a dispute between citizens

of different states, and involves an amount in controversy which exceeds $75,000, exclusive of

interest and costs.

         5.        Prior to March 2019, Nexus was a domestic stock corporation in Virginia with its

principal place of business located at 113 Mill Place Parkway, Suite 103, Verona, Virginia

24482 in this district and division. In March 2019, Nexus surrendered its existing charter and

reincorporated in Georgia with its principal place of business in Atlanta, Georgia.

         6.        This Court has personal jurisdiction over Defendant as the Defendant has

transacted business in the Commonwealth, and continues to do so, and is alleged to have

breached a contract and/or caused injury by an act or omission in this Commonwealth, district

and division. Nexus has established minimum contacts with this forum such that the exercise of

jurisdiction over Nexus would not offend traditional notions of fair play and substantial justice.

In light of Nexus’ Virginia contacts, Virginia’s long-arm statute authorizes the exercise of




{2793532-1, 122566-00001-01}                        2
    Case 5:21-cv-00004-MFU Document 1 Filed 01/19/21 Page 3 of 8 Pageid#: 3




personal jurisdiction over Nexus, and the exercise of personal jurisdiction comports with due

process standards. See Va. Code § 8.01-328.1(A)(1) and (2).

         7.        Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because the events giving rise

to the breach of contract claims occurred in this judicial district and division.

                                               COUNT I
                         (Breach of Contract – Caridades Retainer Agreement)

         8.        SSLG realleges and incorporates by reference the allegations set forth in

paragraphs 1 through 7, inclusive, as if fully set forth herein.

         9.        Nexus funded Nexus Caridades Attorneys, Inc. in order to provide free legal

services to immigrants in removal proceedings in the United States. According to Nexus, the

mission of the Nexus Caridades program “is to provide support to immigrants and criminal

defendants who are or have been detained, with the goal of providing stability and long-term

success.” Nexus believed that the availability of quality legal services was critical to

accomplishing this goal.

         10.       By 2019, Nexus became unhappy with the management of the Nexus Caridades

program and withdrew its funding to Nexus Caridades Attorneys, Inc. Nexus Caridades

Attorneys, Inc. thereafter closed its business.

         11.       On or about March 12, 2019, Nexus submitted a signed, written proposal to SSLG

for it to provide legal services for 12 months similar to those Nexus previously funded at no cost

to immigrants involved in removal proceedings across the U.S.

         12.       Under Nexus’ proposal, it agreed to pay SSLG the sum of $2,080,000 to provide

civil immigration services. Nexus proposed that it would pay SSLG $40,000 in weekly

installments which would be fully earned upon payment. For its part, SSLG would provide free

legal consultations to referred clients, and upon evaluation was expected to choose some clients



{2793532-1, 122566-00001-01}                        3
    Case 5:21-cv-00004-MFU Document 1 Filed 01/19/21 Page 4 of 8 Pageid#: 4




for long-term case representation, and to provide that representation free-of-charge to the client.

While not required, the parties expected that SSLG would manage at least 1,500 cases at this

funding level.

         13.       On March 13, 2019, SSLG accepted the proposal, signed it and formed a binding,

enforceable contract between the parties. The parties’ agreement is set out in a document of the

same date titled “Nexus Caridades Attorneys Funded Immigration Representation Program

Retainer Agreement” (hereafter, “Caridades Retainer Agreement”), a copy of which is attached

hereto and incorporated herein as Exhibit A.

         14.       SSLG hired staff attorneys and paralegals, regularly accepted client referrals from

Nexus, and provided those clients legal services as required by the agreement. SSLG carried a

case load within the expectation of the parties, and met all of its obligations under the Caridades

Retainer Agreement.

         15.       Nexus failed to remit to SSLG the payments called for under the agreement.

However, Nexus repeatedly promised SSLG that payment would be forthcoming.

         16.       SSLG fully performed under the agreement through the end of its term.

         17.       Nexus has not claimed that SSLG did not provide the services it agreed to under

the Caridades Retainer Agreement, that the quality of SSLG’s services were deficient in any way

or the monies to be remitted under the agreement are not owed.

         18.       Nexus has never attempted to terminate the parties’ agreement.

         19.       To date, Nexus owes SSLG $769,000 under the Caridades Retainer Agreement.

         20.       As a proximate cause of Nexus’ breach of contract, SSLG has suffered

compensatory damages in the amount of $769,000, exclusive of interest and costs.




{2793532-1, 122566-00001-01}                        4
    Case 5:21-cv-00004-MFU Document 1 Filed 01/19/21 Page 5 of 8 Pageid#: 5




                                            COUNT II
                   (Breach of Contract – Agreement for [Criminal] Legal Services)

         21.       SSLG realleges and incorporates by reference the allegations set forth in

paragraphs 1 through 20, inclusive, as if fully set forth herein.

         22.       Nexus and SSLG decided to memorialize in a separate contract their agreement

that SSLG would provide free criminal defense legal services to certain clients referred by

Nexus.

         23.       The parties entered into an Agreement for [Criminal] Legal Services on or about

June 11, 2019, for a duration from June 1, 2019 through May 30, 2020, a copy of which is

attached hereto and incorporated herein as Exhibit B.

         24.       Under the Agreement for [Criminal] Legal Services, SSLG agreed to provide

criminal defense legal services to certain potential clients referred by Nexus in the western,

central and northern regions of Virginia. Nexus agreed to pay SSLG $80,000.00, to be paid in

the amount of $1,538.46 each week for 52 weeks. Nexus also agreed to pay SSLG for work

already performed from April 1, 2018 through December 31, 2018 in the amount of $60,000.

         25.       SSLG regularly accepted client referrals from Nexus, and provided those clients

criminal defense legal services as required by the agreement. SSLG carried a case load within

the expectation of the parties, fully performed and met all of its obligations under the Agreement

for [Criminal] Legal Services through the end of its term.

         26.       Nexus failed to remit to SSLG the payments called for under the agreement.

However, Nexus repeatedly promised SSLG that payment would be forthcoming.

         27.       Nexus has not claimed that SSLG did not provide the services it agreed to under

the Agreement for [Criminal] Legal Services, that the quality of SSLG’s services were deficient

in any way or the monies to be remitted under the agreement are not owed.



{2793532-1, 122566-00001-01}                        5
    Case 5:21-cv-00004-MFU Document 1 Filed 01/19/21 Page 6 of 8 Pageid#: 6




          28.      Nexus has never attempted to terminate the parties’ agreement.

          29.      To date, Nexus owes SSLG $22,010.42 under the Agreement for [Criminal] Legal

Services.

          30.      Paragraph 19 of the parties’ agreement indicates that “the cost of legal

enforcement up to and including reasonable attorney’s fees shall be borne by the breaching

party.”

          31.      As a proximate cause of Nexus’ breach of contract, SSLG has suffered

compensatory damages in the amount of $22,010.42, exclusive of reasonable attorney’s fees,

interest and costs.

                                        PRAYER FOR RELIEF

          Plaintiff SSLG prays that this Court entered judgment in its favor and against Nexus

Services, Inc. in the following amounts:

          A.       As to Count I, in the amount of $769,000, plus pre and post judgment interest and

costs as allowed by law;

          B.       As to Count II, in the amount of $22,010.42, plus reasonable attorney’s fees and

expenses incurred in connection with legal enforcement, and pre and post judgment interest and

costs as allowed by law;

          C.       Such other and further relief as the Court may deem just and proper.

TRIAL BY JURY IS HEREBY DEMANDED.

                                                 SHERMAN-STOLTZ LAW GROUP, PLLC


                                                 By       /s/ Francis H. Casola

Francis H. Casola, Esq. (VSB No. 29108)
WOODS ROGERS PLC
Wells Fargo Tower, Suite 1800



{2793532-1, 122566-00001-01}                          6
    Case 5:21-cv-00004-MFU Document 1 Filed 01/19/21 Page 7 of 8 Pageid#: 7




P. O. Box 14125
Roanoke, VA 24038-4125
Telephone: (540) 983-7600
Facsimile: (540) 983-7711
E-mail: casola@woodsrogers.com
       Counsel for Plaintiff Sherman-Stoltz Law Group, PLLC




{2793532-1, 122566-00001-01}                7
Case 5:21-cv-00004-MFU Document 1 Filed 01/19/21 Page 8 of 8 Pageid#: 8
